Title: To Thomas Jefferson from Bernard Peyton, 30 December 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dr Sir,
Richd
30 Decr 1825
I hand herewith statement your ℀ current to this date, shewing a balance due me of $3.96000/100 Dolls:, which agreeable to our understanding, (made from the absolute necessity of my situation only,) I rely on recg in January, when I shall be compeld to raise more money than I can command from my own resources. I shall be very sorry indeed if it should inconvenience you to raise it, & hope it will not, but it might be fatal to me not to receive it, & I hope you will understand that nothing but such necessity would induce me to address you on the subject.With sincere regard Dr SirYours very TrulyBernard Peyton